DETAILED ACTION
Disposition of Claims
Claims 1-17 and 20-22 are pending.

Examiner’s Note
All paragraph numbers (¶) throughout this office action, unless otherwise noted, are from the US PGPub of this application US2020/0397887A1, Published 12/24/2020.
Applicant is encouraged to utilize the new web-based Automated Interview Request (AIR) tool for submitting interview requests; more information can be found at https://www.uspto.gov/patent/laws-and-regulations/interview-practice.

Optional Authorization to Initiate Electronic Communications
The Applicant’s representative may wish to consider supplying a written authorization in response to this Office action to correspond with the Examiner via electronic mail (e-mail).  This authorization is optional on the part of the Applicant’s representative, but it should be noted that the Examiner may not initiate nor respond to communications via electronic mail unless and until Applicant’s representative authorizes such communications in writing within the official record of the patent application. A sample authorization is available at MPEP § 502.03, part II.  If Applicant’s representative chooses to provide this authorization, please ensure to include a valid e-mail address along with said authorization.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/10/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must 
Notably, the disclosure statement filed lists a Search Report. The listing of the references cited in a Search Report itself is not considered to be an information disclosure statement (IDS) complying with 37 CFR 1.98. 37 CFR 1.98(a)(2) requires a legible copy of: (1) each foreign patent; (2) each publication or that portion which caused it to be listed; (3) for each cited pending U.S. application, the application specification including claims, and any drawing of the application, or that portion of the application which caused it to be listed including any claims directed to that portion, unless the cited pending U.S. application is stored in the Image File Wrapper (IFW) system; and (4) all other information, or that portion which caused it to be listed. In addition, each IDS must include a list of all patents, publications, applications, or other information submitted for consideration by the Office (see 37 CFR 1.98(a)(1) and (b)), and MPEP § 609.04(a), subsection I. states, "the list ... must be submitted on a separate paper." Therefore, the references cited in the Search Report have not been considered. Applicant is advised that the date of submission of any item of information or any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the IDS, including all "statement" requirements of 37 CFR 1.97(e). See MPEP § 609.05(a). 
Note: If copies of the individual references cited on the Search Report are also cited separately on the IDS (and these references have not been lined-through) they have been considered. 



Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.

The abstract of the disclosure is objected to because of the use of implied phrases (e.g. “Described herein…” and “Also described…”).  Correction is required.  See MPEP § 608.01(b).

The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.  See ¶[0008] “http://www.who.int/mediacentre/factsheets/fs117/en/” 



Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  
Claim 1 is drawn to a virus-like particle (VLP) comprising at least one flavivirus structural protein; and at least one non-structural flavivirus protein. 
Further limitations on the invention of claim 1 are wherein the at least one structural protein comprises one or more of CPrME (claim 2); wherein the at least one structural protein consist of CPrME, PrME, CME, CPrE or ME (claim 3); wherein the at least one non-structural flavivirus protein comprises a truncated NS3 protein co-expressed with a truncated NS2B protein (claim 4); wherein the truncated NS3 protein co-expressed with the truncated NS2B protein has an amino acid sequence of SEQ ID NO:8 (claim 5); wherein the flavivirus is Dengue, Zika, yellow fever, Japanese encephalitis and/or West Nile virus (claim 6); wherein the VLP is (i) a single bivalent VLP that displays on its surface an E antigen of 
Claim 9 is drawn to a DNA construct comprising sequences encoding flavivirus viral proteins used to assemble the VLP of claim 1, the DNA construct comprising sequences encoding the at least one structural protein and at least one non-structural protein, wherein the at least one non-structural protein is operably linked directly to the at least one structural protein, and wherein the at least one structural protein consists of CprME, wherein the CprME comprises an amino acid sequence of SEQ ID NO: 2.
Further limitations on the invention of claim 9 are wherein the DNA construct is further comprising one or more sequences encoding a linker between one or more of the sequences encoding the structural and non-structural proteins (claim 10); wherein the linker comprises amino acids corresponding to amino acids 1 to 8 or 9 or 10 of NSl (nucleotide sequence SEQ ID NO: 14 and amino acid sequence SEQ ID NO: 15) and amino acids corresponding to 186 or 187 or 188 or 189 to amino acids corresponding to 218 of NS2A (nucleotide sequence SEQ ID NO: 16 and amino acid sequence SEQ ID NO: 17); amino acid 1 to 8 or 9 or 10 of NSl (SEQ ID NO: 14), amino acids 1 to 24 or 25 or 26 or 27 or 10 28 or 29 or 30 or 31 or 32 of NS2A, amino acids 186 or 187 or 188 or 189 to 218 of NS2A (SEQ ID NO: 16); amino acids 190 or 191 or 192 or 193 to amino acids corresponding to 225 of NS2A (SEQ ID NO: 16); amino acids 190 or 191 or 192 or 193 to amino acids 225 of NS2A (SEQ ID NO: 16); amino acids 1 to 8 or 9 or 10 of NSl (SEQ ID NO: 14) and the second transmembrane domain of NS2B (nucleotide sequence SEQ ID NO: 10 and amino acid sequence SEQ ID NO: 11); amino acid 1 to 8 or 9 or 10 of NSl (SEQ ID NO: 14) and the first transmembrane domain of NS2A (amino acid 51 to 100 of nucleotide sequence SEQ ID NO: 16 and amino acid sequence SEQ ID NO: 17); and amino acid 1 to 8 or 9 or 10 of NSl (SEQ ID NO: 14) and the C terminal portion of NS2B comprising the second transmembrane domain to the end of the protein (nucleotide sequence SEQ ID NO: 10 and amino acid sequence SEQ ID NO: 11)(claim 11); wherein the at least one non-structural protein includes a full length NS2B and a full NS3 operably linked directly to the structural proteins CprME (claim 12); wherein the at least one non-structural protein comprises an NS3 of a dengue virus having a protease active site and wherein the NS3 protease active site is modified via a substitution of amino acid leucine at position 115 and thereby comprises an amino acid sequence of 
Claim 16 is drawn to a method of producing a VLP, the method comprising introducing into an isolated host cell one or more DNA constructs according to claim 9 under conditions such that the cell produces the VLP. 
Further limitations on the method of claim 16 are wherein the host cell is a eukaryotic cell selected from the group consisting of mammalian, yeast, insect, plant, amphibian and avian cells (claim 17).
Claim 20 is drawn to an immunogenic composition comprising at least one VLP according to claim 1. 
Further limitations on the composition of claim 20 are wherein the composition is further comprising an adjuvant (claim 21); and wherein the composition comprises at least two VLPs comprising different flavivirus E proteins (claim 22).


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 6-10, 12, 16-17, and 20-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pugachev et. al. (US 2012/0128713 A1, Pub. 05/24/2012, APPLICANT-CITED PRIOR ART; hereafter “Pugachev”) as evidenced by Puffer et. al. (US8691961B1, Iss. 04/08/2014; Priority 11/09/2009; hereafter “Puffer”).  
The Prior Art
Pugachev teaches pseudoinfectious flavivirus comprising deletions and/or mutations in proteins encoding the capsid (C), pre-membrane (prM), envelope (E), and/or non-structural proteins 1, 3, 5 (NS1, NS2B, NS3, NS5), wherein said pseudoinfectious virus comprises a sequence from respiratory syncytial virus (RSV)(reference claim 1), wherein Pugachev teaches the methods of production of empty virus-like particles (¶[0007-0008][0021][0066]; Figs. 1-2; instant claims 1-3).  As evidenced by Puffer, sequences for flavivirus CprME were known in the art, such as a Dengue virus (DENV) CprME sequence of SEQ ID NO:2, which aligns with 100% identity to SEQ ID NO:5 of Puffer (instant claims 9-10, 12, 16; NB: since “linker” is not explicitly defined as anything specific until instant claim 11, the peptide bond linkages that occur between the flavivirus polyprotein structural and nonstructural proteins reads upon a “linker”).  Pugachev teaches that said VLPs are highly immunogenic (¶[0008]), and may include E and C proteins from other flaviviruses, such as hepatitis C virus (HCV), dengue virus (DENV), West Nile virus (WNV), or Yellow Fever virus (YFV)(¶[0084-0085]; instant claims 6-8).  Pugachev teaches that the foreign genes, either from RSV or other viruses, may be truncated at the N- or C- termini, can be modified by internal deletions, or modified to increase visibility to the host immune system (¶[0081]).  Pugachev teaches a mutation within the NS2B/NS3 coding region by inserting a RSV sequence between the NS2B and NS3 instant claims 16-17). 
Pugachev teaches pharmaceutical compositions which comprise the VLPs and PIVs of the instant invention, wherein said compositions may comprise adjuvants, diluents, and/or carriers (¶[0015]; instant claims 20-22).  Pugachev teaches using such compositions in methods of inducing an immune response against the flavivirus proteins in the composition (¶[0017]).  Said compositions may be administered to humans (¶[0093][0109]) through various routes, including intradermal, subcutaneous, intramuscular, intraperitoneal, intranasal (e.g., by inhalation or nose drops), intravenous, or oral routes (¶[0096]).  
For at least these reasons, Pugachev teaches the instant invention, and anticipates instant claims 1-3, 6-10, 12, 16-17, and 20-22.  


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-17 and 20-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 10,799,575. Although the claims at issue are not identical, they are not patentably distinct from each other because both claimed inventions are drawn towards virus-like particles (VLPs) and DNA constructs encoding said constructs, wherein said VLPs are comprised of at least one structural flavivirus protein and at least one non-structural flavivirus protein.  Said claims are also drawn towards compositions comprising said VLPs, methods of making said VLPs, and methods of using said VLPs to generate immune responses to flaviviruses.  The main difference between the instant claims and the ‘575 claims is the truncated NS3/truncated NS2B non-structural protein construct is not specified until further dependent claims in the instant claims, but both sets of claims provide that this construct has an identical sequence of SEQ ID NO:9.  



Conclusion
No claims are allowed.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JANET ANDRES can be reached on 571-272-0867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RACHEL B GILL/
Primary Examiner, Art Unit 1648